DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-14 and 16-22 are rejected under 35 U.S.C. 102a1 as being anticipated by Korman et al. (US 2002/0173833 A1 – hereafter ‘833).
‘833 discloses a method for treating skin disorders (Abstract) that includes the following limitations for claim 12:
“A method of DNA repair”: ‘833 discloses a method of treating skin ([0009]; [0083]) that is being interpreted as the DNA repair method of the instant application.  
“applying an electromagnetic energy to a plurality of biological cells”: ‘883 discloses the step of applying electromagnetic energy to skin ([0083]), i.e. a plurality of cells.
“wherein the electromagnetic energy comprises a plurality of wavelengths of photons between about 620 nm and about 640 nm”: ‘883 discloses red light to the skin/cells that would include a plurality of wavelengths and would inherently be from 620 to 640 nm ([0098]).  
“wherein the electromagnetic energy is applied in a power range between about 0.18 mW/cm2 and bout 50 mW/cm2”: ‘883 discloses that the energy applied has a power range between 10-500 mW/cm2 ([0098]).  
“for a duration between about 5 minutes to about 60 minutes”: ‘883 discloses that the duration for exposures is for 15, 30 or 60 minutes ([0074]; [0127]).  
For claim 13, the light source of ‘883 is an array of LEDs ([0097]).  
For claim 14, ‘883 discloses that the cells are separated from direct contact with the light source by a temperature platform (air blower 17, bench; Fig. 1; [0088]).  
For claims 16-18, ‘883 discloses skin cells which are being interpreted as animal cells, human cells and a living cell culture ([0083]).  
For claim 19, the method of ‘883 would inherently increase one of Ethynyl-2’-deoxyuridien or 
For claim 20, the method of ‘883 is for cosmetic skin repair ([0083]). 
For claim 21, ‘883 discloses that the intensity is from 10-500 mW/cm2 ([0098]) and a radiant energy density of .5 J/cm2 to 5 J/cm2 ([0007]; [0146]).  
For claim 22, the electromagnetic energy of ‘883 is within the visible spectrum ([0098]). 
Therefore, ‘883 meets the limitations of claims 12-14 and 16-22.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Korman et al. (US 2002/0173833 A1 – hereafter ‘833) in view of Phelan et al. (US 2019/0317116 A1 – hereafter ‘116).
’833 differs from the instant claim regarding the electromagnetic energy being modulated.  
‘116 discloses a system for detecting a target analyte (Abstract) that for claim 15 includes the step of using a current limiting resistor on an LED for generating a controlled light output ([0178]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the step of using a current limiting resistor as disclosed by ‘116 with the LED of ‘833 in order to maintain a constant output for the LED.  The suggestion for doing so at the time would have been in order to controlling the output of the light ([0178]).  

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: for claim 1, the prior art fails to teach or fairly suggest a DNA repair device that includes a platform situated between an opening and an array disposed within a housing where the array comprises a plurality of electromagnetic energy sources; a thermal sensor coupled to the platform; a heat exchanger disposed within the housing and operatively coupled to a fluid pump, wherein the heat exchanger is configured to heat or cool a medium in the fluid pump, further wherein the fluid pump is configured to circulate the medium to the fillable platform.  These limitations are in combination and in context with the claim as a whole.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Handique et al. (US 2007/0292941 A1) discloses a system for processing polynucleotide-containing samples with a LED array.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.